Citation Nr: 1720039	
Decision Date: 06/06/17    Archive Date: 06/21/17

DOCKET NO.  09-34 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent for osteoarthritis of the right knee with meniscectomy residuals and status post right knee replacement, from June 23, 2008 to November 30, 2009, and from April 1, 2010 to August 25, 2013, and greater than 30 percent, since October 1, 2014.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from January 1972 to January 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which granted service connection for osteoarthritis of the right knee as secondary to service-connected left knee arthroplasty with history of arthritis, medial meniscectomy, and arthrotomy, and assigned an initial 10 percent rating.

The Board notes that, historically, the Veteran's service-connected right knee disability has been evaluated as 10 percent disabling effective June 23, 2008.  A temporary total disability rating under 38 U.S.C.A. § 4.30 (based on postoperative convalescence) was assigned effective November 30, 2009, a 10 percent rating was assigned effective April 1, 2010, a temporary total rating under 38 U.S.C.A. § 4.30 was assigned effective August 26, 2013, and a 30 percent rating was assigned effective October 1, 2014.  The Diagnostic Codes (DCs) cited for the schedular ratings of the Veteran's service-connected right knee disability were Diagnostic Codes (DCs) 5010 (traumatic arthritis) and 5055 (knee replacement (prosthesis)).  

A Travel Board hearing was held at the RO in April 2011 before the undersigned Acting Veterans Law Judge (AVLJ) and a copy of the hearing transcript has been added to the record.  

In January 2014, the Board remanded this claim for additional development.  

In a January 2016 decision, the Board assigned a separate 10 percent rating for osteoarthritis of the right knee with meniscectomy residuals effective April 1, 2010 to August 25, 2013 under DC 5259.  The Board also denied the Veteran's claim for an initial rating greater than 10 percent for osteoarthritis of the right knee with meniscectomy residuals and status post right knee replacement, from June 23, 2008 to November 30, 2009, and from April 1, 2010 to August 25, 2013, and greater than 30 percent, since October 1, 2014.

The Veteran, through his attorney, and VA's Office of General Counsel appealed the January 2016 Board's decision to the United States Court of Appeals for Veterans Claims (Court) by filing a Joint Motion for Remand (Joint Motion) in August 2016.  The Court granted the Joint Motion later in August 2016, partially vacating the Board's January 2016 decision and remanding it for further development.  Both parties to the Joint Motion asserted that the Board failed to consider the Veteran's lay statements concerning right knee instability.  The favorable determination in the January 2016 Board decision that the Veteran was entitled to a separate 10 percent rating under Diagnostic Code 5259 for osteoarthritis of the right knee with meniscectomy residuals, for the period from April 1, 2010 to August 25, 2013, was not disturbed.  See 38 U.S.C.A. § 7261(a)(4) (West 2014) (Court prohibited from reversing Board's favorable findings).

The Board notes that, in Rice v. Shinseki, the Court held that a TDIU claim cannot be considered separate and apart from an increased rating claim. See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Instead, the Court held that a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability.  The Court also found in Rice that, when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  The record in this case indicates that the Veteran essentially contends that he is not employable by reason of his service-connected knee disability.  In light of Rice, this claim is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  From June 23, 2008, to November 29, 2009, the Veteran's right knee had arthritis and a noncompensable but painful limitation of motion.  

2.  From April 1, 2010, to August 25, 2013, the Veteran's right knee had arthritis and a noncompensable but painful limitation of motion.  

3.  Following a total right knee replacement, since October 1, 2014, the Veteran's right knee has had a noncompensable but painful limitation of motion and no ankylosis, instability, subluxation, genu recurvatum, or malunion or nonunion of the right tibia or fibula.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating greater than 10 percent from June 23, 2008, to November 29, 2009, for osteoarthritis of the right knee based on arthritis and limitation of motion are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5010 (2016).  

2.  The criteria for an initial rating greater than 10 percent from April 1, 2010, to August 25, 2013, for osteoarthritis of the right knee with meniscectomy residuals, based on limited and painful right knee motion are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5010 (2016).

3.  The criteria for an initial rating greater than 30 percent since October 1, 2014, for osteoarthritis of the right knee with meniscectomy residuals and status post right knee replacement are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5055 (2016).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

The Veteran in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claims.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S. Oct. 3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

Higher Initial Rating Claim

The Veteran asserts his right knee is more disabling than currently (and initially) evaluated.

Laws and Regulations

In general, disability evaluations are assigned by applying a schedule of ratings that represent, as far as can be determined, the average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria that must be met for specific ratings.  The regulations require that, in evaluating a given disability, the disability be viewed in relation to its whole recorded history.  38 C.F.R. § 4.2; see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, as in this case, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2016).  Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  38 C.F.R. § 4.40 (2016).  Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  For the purpose of rating disability from arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45 (2016).  VA must consider "functional loss" of a musculoskeletal disability separately from consideration under the diagnostic codes; "functional loss" may occur as a result of weakness, fatigability, incoordination or pain on motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  VA must consider any part of the musculoskeletal system that becomes painful on use to be "seriously disabled."

If a Veteran has separate and distinct manifestations relating to the same injury, he should be compensated under different diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).  The evaluation of the same manifestation under different diagnostic codes is to be avoided.  38 C.F.R. § 4.14 (2016).  Where a Veteran has a limitation of flexion and a limitation of extension, the limitations must be rated separately to compensate adequately for functional loss.  This comports with the principle underlying Esteban.  See VAOPGCPREC 9-2004.  The evaluation of the same manifestation under different diagnostic codes is to be avoided, however.  38 C.F.R. § 4.14 (2016).  The Rating Schedule may not be employed as a vehicle for compensating a claimant twice or more for the same symptomatology, since such a result would overcompensate the claimant for the actual impairment of his earning capacity and would constitute pyramiding.  See Esteban, 6 Vet. App. at 259 (citing Brady v. Brown, 4 Vet. App. 203 (1993)).  VA's General Counsel has held that limitation of motion and instability of the knee involve different symptomatology and separate ratings specifically are allowed under the Rating Schedule with x-ray evidence of arthritis.  See VAOPGCPREC 23-97 and VAOPGCPREC 9-98.

Under 38 C.F.R. §§ 4.40 and 4.45, a Veteran's pain, swelling, weakness, and excess fatigability must be considered when determining the appropriate evaluation for a disability using the limitation of motion diagnostic codes.  See Johnson v. Brown, 9 Vet. App. 7, 10 (1996). The Court held in DeLuca that all complaints of pain, fatigability, etc., shall be considered when put forth by a Veteran.  Therefore, consistent with DeLuca and 38 C.F.R. § 4.59, the Veteran's complaints of pain have been considered in the Board's review of the diagnostic codes for limitation of motion.    

Although Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991) held that painful motion is deemed limited motion warranting the minimum scheduler rating based on limited motion, even without actually limited motion, in Mitchell v. Shinseki, 25 Vet. App. 32 (2011) the Court held that pain throughout range of joint motion, which does not limit motion, does not warrant more than the minimum schedular rating.  See Petitti v. McDonald, No. 13-3469, slip op. at 13 (U.S. Vet. App. Oct. 28, 2015) (per curiam) (observing that Mitchell aptly stated that under 38 C.F.R. §§ 4.40 and 4.45 "pain in and of itself does not rise to the level of functional loss" and; rather, quoting 38 C.F.R. § 4.40 "pain may result in functional loss, but only if it limits the ability 'to perform the normal working movements of the body with normal excursion, strength, speed, coordination[,] or endurance.'").

Because DC 5003 requires that "satisfactory of evidence of pain" be "objectively confirmed," a Veteran's testimony, alone, is not enough.  For the minimum compensable rating for motion that is painful but not actually limited to a compensable degree, a claimant's bare statement is not satisfactory evidence of painful motion.  Petitti v. McDonald, No. 13-3469, slip op. (U.S. Vet. App. Oct. 28, 2015) (per curiam) (holding that painful motion may be "objectively confirmed" by either a clinician, including a claimant's assertion of painful joints that is confirmed by a clinician's statement there is a history of "recurrent" joint pain or a layperson who witnessed the Veteran experience difficulty walking, standing, or sitting, or display a facial expression, such as wincing, indicative of pain).  In other words, satisfactory lay evidence of painful motion also includes lay descriptions from other than the Veteran of painful motion; lay observations of witnesses of painful motion, lay statements of observed visible behavior or facial expressions during painful motion, as well as lay reports of  difficulty walking, standing, sitting, or undertaking other activity.  Id.  

Included within 38 C.F.R. § 4.71a are multiple DCs which evaluate impairment resulting from service connected knee disorders, including DC 5256 (ankylosis), DC 5257 (other impairment, including recurrent subluxation or lateral instability), DC 5258 (dislocated semilunar cartilage), DC 5259 (symptomatic removal of semilunar cartilage), DC 5260 (limitation of flexion), DC 5261 (limitation of extension), DC 5262 (impairment of the tibia and fibula), and DC 5263 (genu recurvatum).  

38 C.F.R. § 4.71a, DC 5256 provides for a 30 percent rating (and even higher ratings) for ankyloses of a knee in a favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees.  Ankylosis is immobility and consolidation of a joint due to disease, injury, surgical procedure.  Nix v. Brown, 4 Vet. App. 462, 465 (1993); and Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  

According to DC 5257, which rates impairment resulting from other impairment of the knee, to include recurrent subluxation or lateral instability, a 10 percent rating is assigned with evidence of slight recurrent subluxation or lateral instability of a knee; 20 percent rating is assigned with evidence of moderate recurrent subluxation or lateral instability; and 30 percent rating is assigned with evidence of severe recurrent subluxation or lateral instability.  Pursuant to 38 C.F.R. §§ 4.40 and 4.45, pain is inapplicable to ratings under DC 5257 because it is not predicated on loss of range of motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  

38 C.F.R. § 4.71a, DC 5258 provides for a 20 percent rating for a dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the knee joint.  

38 C.F.R. § 4.71a, DC 5259 provides for a 10 percent rating for symptomatic residuals of removal of a semilunar cartilage.  Ratings under DC 5259 require consideration of 38 C.F.R. §§ 4.40 and 4.45 because removal of a semilunar cartilage may result in complications producing loss of motion.  VAOGCPREC 9-98.  

The words "slight," "moderate" and "severe" as used in the various DCs are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6.  

Thus, if there are symptoms as a residual of a meniscectomy (partial removal of semilunar cartilage in the knee) which are subluxation or instability, or limitation of motion, separate ratings for such manifestation may be assigned.  DC 5258 provides for a 20 percent rating for a dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  A locked knee is "a condition in which the knee lacks full extension and flexion because of internal derangement, usually the result of a torn meniscus."  http://medical-dictionary.thefreedictionary.com/locked+knee.  Thus, locking encompasses limitation of motion such that assigning additional and separate rating for limited knee flexion or extension under, respectively, DCs 5260 or 5261 would constitute pyramiding under 38 C.F.R. § 4.14 and, as such, is prohibited.  See VAOPGCPRECs 23-99 and 9-93.

Normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.  

Under DC 5260, a noncompensable rating is assigned for limitation of flexion of the leg to 60 degrees.  A 10 percent rating is assigned for limitation of flexion of the leg to 45 degrees.  A 20 percent rating is assigned for limitation of flexion of the leg to 30 degrees.  Finally, a 30 percent rating is assigned for limitation of flexion of the leg to 15 degrees.  

Under DC 5261, a noncompensable rating is assigned for limitation of extension of the leg to 5 degrees.  A 10 percent rating is assigned for limitation of extension of the leg to 10 degrees.  A 20 percent rating is assigned for limitation of extension of the leg to 15 degrees.  A 30 percent rating is assigned for limitation of extension of the leg to 20 degrees.  A 40 percent rating is assigned for limitation of extension of the leg to 30 degrees.  A maximum 50 percent rating is assigned for limitation of extension of the leg to 45 degrees.  

38 C.F.R. § 4.71a, DC 5262 provides for evaluation of impairment of the tibia and fibula.  With malunion and slight knee or ankle disability a 10 percent rating is assigned.  With moderate knee or ankle disability a 20 percent rating is assigned.  With marked knee or ankle disability, a 30 percent rating is assigned.  For a 40 percent rating, there must be nonunion of the tibia or fibula with loose motion, requiring a brace.  

38 C.F.R. § 4.71a, DC 5263 provides for a 10 percent rating for genu recurvatum, when acquired, traumatic, with weakness and insecurity in weight-bearing which is objectively demonstrated.  

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Compensating a claimant for separate functional impairment under DC 5257 and 5003 does not constitute pyramiding.  VAOPGCPREC 23-97 (July 1, 1997) held that arthritis and instability of the same knee may be rated separately under DCs 5003 and 5257.  Subsequently, VAOPGCPREC 9-98 further explained that if a Veteran has a disability rating under DC 5257 for instability of the knee, and there is also x-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  See also VAOPGCPREC 9-04 (holding that separate ratings under DC 5260 for limitation of flexion of the knee and DC 5261 for limitation of extension of the knee may be assigned).  

The Board notes that the Veteran is in receipt of a separate 10 percent rating for osteoarthritis of the right knee with meniscectomy residuals under DC 5259 from April 1, 2010 to August 25, 2013, temporary total disability ratings based on convalescence from November 30, 2009, to March 31, 2010, and from August 26, 2013, to September 30, 2014, these ratings are not at issue in this appeal.  Rather, the issue before the Board is entitlement to an initial rating greater than 10 percent for the periods from June 23, 2008, to November 29, 2009, and from April 1, 2010, to August 25, 2013, and greater than 30 percent since October 1, 2014.  Here, the 10 percent rating for the service-connected right knee disorder has been assigned on the basis of traumatic arthritis, rated as degenerative arthritis, with functional impairment due to painful motion but without a compensable degree of limited motion under DCs 5260 and 5261.  The 30 percent rating has been assigned under 38 C.F.R. § 4.71a, DC 5055 for knee replacement (prosthesis) which provides for a 100 percent rating for 1 year following implantation of a prosthesis.  Thereafter, with chronic residuals consisting of severe painful motion or weakness of the affected extremity, a 60 percent rating is warranted.  With intermediate degrees of residual weakness, pain or limitation of motion, a rating is assigned by analogy to DCs 5256 (ankylosis), 5261 (limitation of extension) or 5262 (impairment of the tibia and fibula), with a minimum rating of 30 percent.

Factual Background

Records submitted by the Veteran following his April 2011 Travel Board hearing show that he was seen on numerous occasions from 2003 to 2010 at a private treatment facility for multiple reasons, including complaints of right knee pain.  

An August 2004 Social Security Administration (SSA) disability report shows that the Veteran walked with the aid of a cane.  He had severe bilateral degenerative joint disease of the knees, bilateral carpal tunnel syndrome (CTS), gout, and high blood pressure.  He reported that he could not stand or walk very far due to his knees.  He complained of pain in his hands and knees.  When he had attacks of gout, he was unable to walk.  His past job had been as a mail carrier.  He stated that he had been unable to work since July 2004, because of his knees.  VA had prescribed Naproxen for arthritic knee pain, and other medications for hypertension and gout.  He had additional training as a mechanic and in welding.  In his past work, he had lifted boxes weighting from 40 to 80 pounds and carried them about 75 feet.  He had received Workers Compensation in the past due to bilateral CTS.  He had been given a cane when he had been scheduled for left knee replacement in November 2004.  He reported having a 12th grade education.  

SSA records show that the Veteran was awarded disability benefits in November 2004 due to a primary diagnosis of severe DJD of the knees, and a secondary diagnosis of essential hypertension.  He had worked for the U.S. Post Office from May 1986 to July 2004.  SSA records include private records reflecting past surgery for bilateral CTS.  

VA treatment records include a June 2004 report of x-rays which revealed normal right knee joint space with marginal osteophytes at the lateral compartment, small posterior osteophytes of the patella, and small suprapatellar joint effusion; but the patellofemoral joint space was well preserved.  A July 2004 VA treatment record shows that he was referred for a cane.  He had bilateral knee pain, which was worse in the left knee.  His walking duration was a maximum of 5 to 10 minutes.  Long standing and walking increased his knee pain.  The diagnosis was degenerative arthritis of the knees, worse in the left knee.  He had had two prior left knee surgeries; and he was referred for a left total left knee replacement.  He was officially retiring from the U.S. Post Office in July 2004.  

A September 2007 right knee private x-ray revealed mild to moderate osteoarthritic degenerative changes with associated suprapatellar joint effusion.  

VA x-rays in December 2007 revealed moderate narrowing and hypertrophic spurring in the right knee, with advanced DJD at the right patellofemoral joint, and some fluid in the suprapatellar bursa, which represented a progression of disease.  

In July 2008, VA received the Veteran's claim for service connection for a right knee disorder.  

The Veteran was afforded a VA examination in August 2008.  The Veteran's claim file was reviewed.  It was noted that he used a cane in his right hand, which minimally helped him with respect to his left knee, following his left knee replacement in December 2004.  Physical therapy to improve range of motion had helped only minimally.  He took medication for bilateral knee pain, which provided some relief.  He reported that his right knee pain had begun in January 2008, and it became worse on ambulation.  He reported having mild crepitus and stated that his pain was six on a scale of 10.  He could walk 1 to 2 blocks.  He had flare-ups when walking long distances or going up stairs, resulting in an increase in pain to about 8 on a scale of 10.  He did not report any instability.  He had not had physical therapy, injections, or surgery for the right knee, but prescribed medication provided some relief from pain.  His right knee made it difficult for him to walk, and to stand in a pulpit as a pastor.  

On examination, the Veteran had a slightly left-sided antalgic gait.  Right knee motion was from 8 degrees of extension to 140 degrees of flexion, and there was no pain on motion including on repetitive motion.  There was no varus or valgus malalignment.  There was no right-sided antalgic gait.  All testing of right knee ligaments was negative.  There was very mild effusion of the right knee but no tenderness to palpation of the anterior joint line.  The results of past right knee x-rays were reported.  The pertinent diagnosis was DJD, i.e., osteoarthritis, of the right knee.  It was felt that the Veteran's obesity as well as left knee disability with antalgic gait, contributed to overloading on the right knee and aggravating the arthritis of the right knee.  He had no pain and very little limitation of motion of each knee but it was conceivable that he had increased pain on prolonged standing or walking, but the examiner could not comment further with any medical certainty without resorting to mere speculation.  

Private records from March to November 2008 show that in March 2008 the Veteran reported having had the gradual onset of a "knot" on the right knee over the last several days, without any associated pain, redness or warmth.  Examination revealed a hard and bony prominence on the right tibial turbercle that was not tender to palpation.  His right knee ligaments were intact and he had good range of motion.  X-rays were negative and the assessment was an infrapatellar bursa versus hypertrophic changes of the tibial turbercle.  In April 2008, the hypertrophic tibial turbercle was not tender and he was ligamentously intact.  He was to continue using a "genu trane knee sleeve" for support.  Pain relieving medication was injected into the right knee joint.  Later, in April 2008, he continued to be ligamentously intact, and he also had some Achilles tendinosis.  

A right knee MRI in October 2008 revealed the anterior and posterior cruciate ligaments were intact.  There were findings indicating a tear in the medial meniscus at the junction of the posterior horn and the body, extending to the inferior articular surface.  There was thinning of the anterior horn of the lateral meniscus.  The findings were equivocal, and a small tear was not excluded.  The medial and lateral collateral ligaments were intact but tendinosis of the distal portion of the patellar tendon could represent a tiny micro-tear.  There was tricompartmental osteoarthritis with cartilage thinning, and marginal osteophytes.  Cartilage loss was greatest in the patellofemoral compartment with subjacent cystic changes and marrow edema.  There was moderate knee joint effusion with synovial hypertrophy.  

Private records show that in September 2008, the Veteran related having right knee discomfort with prolonged standing, squatting, kneeling or stooping.  Right knee motion was from negative 5 degrees of extension to 120 degrees of flexion.  It was felt that his symptoms were due to knee degenerative changes and possibly a degenerative meniscal tear that had developed over time.  He was given another injection into the right knee.  In November, it was reported that a right knee MRI had confirmed that he had medial and lateral menisci tears, effusion and tricompartmental arthritis.  He now complained of effusion and tenderness of that knee.  On examination, he had 1+ effusion without warmth or erythema.  Motion was from negative 5 degrees of extension to 120 degrees of flexion.  Testing of his ligaments was negative.  The assessment was DJD of both knees with associated meniscal tears and secondary effusion.  His knee was to be aspirated and injected with medication.  

Private x-rays show that in June 2009 there was minimal right knee osteophyte formation and very minimal joint space narrowing but mild patellofemoral narrowing, an incidental fabella, and mild suprapatellar joint effusion.  The impression was mild osteoarthritic degenerative changes of the right knee.  X-rays in January 2010 of both knees show mild right knee joint space narrowing and some early osteophyte formation, with significant patellofemoral narrowing and subchondral sclerosis.  The impression was moderate osteoarthritis degenerative changes, particularly of the patellofemoral joint space.  

In the Veteran's September 2009 VA Form 9, he related wearing braces on each knee.  He had pain, giving way, and swelling of the right knee.  

The Veteran had a VA partial lateral meniscectomy of the right knee in November 2009.  The operative report states that an outside MRI had revealed some degenerative changes in the medial meniscus, and some arthritic changes throughout the cartilage.  There was evidence of chondromalacia or arthritis.  The medial meniscus was intact and without any tears but there was minimal fraying of the internal aspect of the edge of that meniscus.  There was significant chondrocalcinosis throughout the knee and the meniscus was somewhat firm to palpation by a probe.  There was a radial tear over the lateral aspect of the lateral meniscus, and some degenerative changes in the posterior aspect.  

When seen by VA in December 2009, following the right knee meniscectomy, the Veteran complained of a burning and stinging sensation of the medial aspect of the right knee.  He ambulated with a single crutch.  On examination, his right knee motion was from 0 degrees to 100 degrees.  

A January 2010 VA treatment record shows that following the Veteran's partial right knee meniscectomy, he felt that that there was no change in the status of the right knee.  On examination, he had effusion with full range of motion of the right knee but had medial joint line tenderness and walked with a moderate limp.  Intraarticular injections of corticosteroids were recommended.  It was noted that he had infrapatellar tendon bursitis/bursal effusion, and because he stated that this bothered him significantly, he then had the intra-articular injections.  A March 2010 VA treatment record shows that the intra-articular injection of corticosteroids had given him some temporary relief.  

On a VA Form 21-4138, Statement in Support of Claim, in May 2010, the Veteran reported having constant right knee pain and swelling, as well as giving way.  He could not walk down stairs in a normal manner.  

In June 2010, the Veteran's wife reported that he his knee pain even interfered with his sleeping.  He had difficulty walking and traversing stairs.  She often had to help him arise from a couch, and he sometimes fell.  

VA treatment records show that in June 2010 the Veteran chose to try "viscosupplementation" consisting of injections of "Supartz" into the right knee, prior to having a right knee replacement necessitated by chronic pain due to tibiofemoral arthritis and advanced patellofemoral arthrosis.  A July 2010 VA treatment record shows that the Veteran had the final in a series of five "knee Visco" or "Supartz" injection into the right knee.  He stated that so far he had not had any relief with the "viscosupplementation."  VA right knee x-rays in July 2010 revealed degenerative changes in the patellofemoral joint, with evidence of joint effusion.  The impression was moderate to advanced DJD, and joint effusion.  

On VA examination in July 2010, the Veteran's claim file and medical records were not reviewed.  He reported having had a left knee meniscectomy, and later had a left knee replacement in December 2004.  As a result of the latter, he had place more weight on the right knee, causing pain, swelling, stiffness, popping, and giving way of the right knee.  He stated that a March 2008 right knee MRI had revealed two meniscal tears, for which he had meniscal repairs in November 2009.  Since then, he still had right knee pain, swelling, and giving out of the right knee.  He estimated his pain level in the knees to be 7 on a scale of 10.  He was now receiving viscosupplement injections in the right knee and took Naproxen.  He reported using a cane and a hinged right knee brace, and applied ice and heat, which provided some, but not adequate, relief.  His symptoms were worse with standing and walking.  His pain lasted from half a day to a full day.  

On physical examination of his right knee, the Veteran had no deformity, instability, or incoordination.  He had giving way of the knee, pain, stiffness, weakness, and decreased speed of motion.  He had not had episodes of dislocation, subluxation, locking or effusion.  His symptoms of inflammation were swelling and tenderness.  Motion of the right knee was affected but he had no flare-ups.  He had no incapacitating episodes of arthritis.  He was unable to stand for more than a few minutes or walk more than a few yards.  He used a cane and a knee brace intermittently but frequently.  He reported that he could only walk a block before having to stop and rest.  His gait was antalgic.  He had crepitus, tenderness, and weakness of the right knee.  He also had bumps on the right knee consistent with Osgood-Schlatter's disease.  He had no mass behind the knee, clicking or snapping, grinding, or instability.  He had no patellar or meniscal abnormality.  He had old healed surgical scars of the medial and lateral aspects of the right knee.  Right knee extension was normal to 0 degrees and flexion was to 110 degrees but after repetitive motion, flexion was to only 100 degrees.  There was no joint ankylosis.  

The results of the x-rays in July 2010 of the right knee were reported.  It was stated that the Veteran was medically retired as a letter carrier due to left knee pain.  The right knee disability had had significant effects on his usual employment due to decreased mobility and weakness, and pain.  As to the effects on his usual activities, there was none as to feeding, toileting, and grooming.  They were moderate as to performing chores, bathing, and dressing.  They were severe as to shopping, exercising, sports, recreation, traveling, and driving.  The examiner commented that considering the findings as to both the left and right knee, it was conceivable that the Veteran would have increased pain and increased limitation of function with prolonged standing or walking in each knee but it would require a resort to speculation to estimate to what extent he was able to engage in physical and sedentary work.  

A September 2010 VA treatment record shows that the Veteran was now taking Metformin for his recently diagnosed diabetes.  

A March 2011 statement from a private physician indicated that the Veteran had been treated since 2003 for multiple medical complaints.  He had a history of chronic back and knee pain, and his right knee pain was constantly worsening.  

At the April 2011 Travel Board hearing, the Veteran testified that he had constant aching and pain of the right knee with lots of giving out.  He sometimes had stiffness that prevented good knee movement.  He had been forced to retire from being a letter carrier with the U.S. Postal Service due to having a left knee replacement.  Page 3 of that transcript.  He had had six injections into his right knee but a scheduled right knee replacement had been cancelled due to his having a gum infection.  He had giving out of the right knee but no locking.  Page 4.  He had not yet fallen from the buckling of the right knee.  He had problems going up and down steps.  He took medications and applied ice to ease his pain.  Page 5.  He began receiving SSA benefits prior to being scheduled for right knee replacement.  Page 8.  He could not stand for a long time or walk a long distance.  Page 10.  

VA treatment records show that the Veteran was seen in November 2011 at an emergency room triage.  After being sent from the emergency room triage, for right knee pain, he was seen at a VA clinic and admitted that he was not always compliant with taking his Allopurinol for gout.  He did not feel that his current right knee pain was due to gout, because he had had an attack of gout in that knee before and his current episode of right knee pain was not like that.  He did not present with any acute symptoms.  He had been given various medications for knee pain.  On right knee examination there was prominence of a questionable bursa in the infrapatellar region.  There was some tenderness of the medial joint line but no warmth or redness.  He had fairly good range of motion.  He was instructed to continue taking his gout medication on a regular basis and to be aware of its symptoms.  On VA primary care risk assessment screening in November 2011, it was noted that he did not need help with eating, dressing, bathing or using the bathroom.  He did not need help walking.  

In VA Form 21-8940, Application for Increased Compensation Based on Unemployability, in June 2012 the Veteran reported that his service-connected disabilities of the knees prevented securing or following a substantially gainful occupation since July 2004.  He had last worked as a letter carrier.  He had tried to find employment since he last worked.  He had 8 years of formal education, and training in welding and as an automobile mechanic.  

A VA gastrointestinal (GI) examination was conducted in September 2012 as to the Veteran's claim for service connection for gastric ulcers as being due to medications for his service-connected knee disabilities.  The examiner opined that the resolved gastric ulcers would not prevent him obtaining and maintaining physical and sedentary employment.  However, the Veteran reported that he had other more serious issues that prevent his being employed, i.e., his bilateral knee replacements, gout, and gouty arthritis.  SSA disability records report indicated that he was taking Naproxen for arthritic pain prescribed by the VA, and Indocin for gout pain.  

By VA authorization, the Veteran was hospitalized at a private hospital in August 2013, and he underwent a right total knee arthroplasty due to severe ongoing pain from DJD.  It was noted that he had previously had arthroscopic surgery on the right knee.  On pre-surgical examination, he had crepitus on flexion and extension of the right knee but there was no varus or valgus instability.  There was tenderness on palpation of the medial and lateral right knee joint lines.  The preoperative diagnoses were gout and DJD of the right knee, and a right proximal tibial mass.  The operative reported noted that there was a gouty mass "about the proximal tibia."  At hospital discharge, he was in stable condition. 

On VA orthopedic surgery consultation in November 2014, the Veteran reported that as to his bilateral knee replacements he was doing well.  On range of motion testing, he had full extension, bilaterally, and flexion was to 115 on the right.  Given that he did not have significant pain, revision surgery was certainly not advisable.  This was discussed in detail with the Veteran.  

On VA examination of the Veteran's knees in December 2014, the Veteran's VA clinical records were reviewed.  Historically, the examiner noted that the Veteran had had bilateral knee osteoarthritis with a total left knee arthroplasty in December 2004 and a total right arthroplasty in July 2013.  The Veteran complained of intermittent soreness with activity.  He now had more pain in the left knee and more limitation of motion in the left knee.  He was currently unemployed.  The Veteran reported that flare-ups caused worse aching in both knees, causing functional impairment due to difficulty bending and lifting.  

On physical examination range of motion of both of the Veteran's knees was outside the normal range, with normal flexion being from 0 degrees to 140 degrees, and normal extension being from 140 degrees to zero (0) degrees.  Right knee flexion was from 0 degrees to 120 degrees and extension was from 120 degrees to 0 degrees.  Flexion of each knee elicited pain but did not result in or cause functional loss.  There was no pain in either knee on weight-bearing.  There was no objective evidence of localized tenderness or pain on palpation of the each knee joint or associated soft tissues.  Repetitive motion testing of each knee, with at least three repetitions of motion, was performed without additional functional loss or limitation of motion.  Pain, weakness, fatigability and incoordination did not significantly limit functional ability with repeated use over a period of time.  

The Veteran reported having monthly, mild flare-ups affecting each knee, which lasted hours, but the examination was not being conducted during such a flare-up.  With respect to whether pain, weakness, fatigability or incoordination significantly limited functional ability with flare-ups, the examiner was unable to assess this without resorting to speculation because the examination was not conducted during a flare-up.  The examiner further stated that the examination results neither supported nor contradicted the Veteran's statements describing functional loss during flare-ups.  

With respect to any additional contributing factors of disability, as to the left knee the Veteran had difficulty bending and squatting due to limited motion but no additional contributing factors affecting the right knee.  He had normal strength in each knee in flexion and in the right knee in extension.  There was no muscle atrophy or ankylosis of either knee.  He had no history of recurrent subluxation, lateral instability or recurrent effusion of either knee.  On testing, there was normal anterior, posterior, medial or lateral stability of each knee, i.e., there was no joint instability of either knee.  He did not now have and had never had recurrent patellar dislocations, shin splints (medial tibial stress syndrome), stress fractures, chronic exertional compartment syndrome or any other tibial or fibular impairment.  He did not now have a meniscus (semilunar cartilage) condition.  The 2004 left knee replacement and the 2013 right knee replacement were manifested by residuals of intermediate degrees of "residual weakness, pain or limitation of motion."  There were no other pertinent physical findings, complications, conditions, signs or symptoms related to either knee, although he had postoperative scarring being 10 cms. in length and 1 cm. wide and these were not painful, or unstable and did not involve a total area equal to or greater than 39 square cms. (6 square inches).  Also, he did not use an assistive device as a normal mode of locomotion, even if occasional locomotion by other methods might be possible.  His remaining function was not such that he would be equally well served with amputation with prosthesis.  Past imaging studies had revealed traumatic arthritis in each knee.  There was no objective evidence of crepitus.  The examiner stated that the knee conditions affected the Veteran's ability to perform occupational tasks, e.g., standing, walking, lifting, and sitting due to difficulty with prolonged ambulation, heavy lifting, and squatting.  

The Veteran submitted a private medical opinion dated December 2016.  The private physician reviewed the Veteran's medical records and conducted a telephone interview.  The physician stated that it is documented in treatment notes dating as far back as 2008 and in VA examinations (2008 and 2010) that prior to the Veteran's right total knee replacement, his right knee caused him chronic pain with stiffness, weakness, and giving away.  He also experienced limitations, in his activities of daily living due to this pain and he underwent a right replacement in hopes to improve his symptoms.  The physician noted that the outcome of the Veteran's total knee replacement remains compromised by persistent pain and functional limitations, noting that while the retained range of motion as documented in the most recent VA examination was 0-120 degrees, the Veteran continues to experience daily pain.

Analysis

From June 23, 2008, to November 29, 2009

The Board finds that the preponderance of the evidence does not support assigning an initial rating greater than 10 percent for the right knee disability, pursuant to DCs 5003 and 5010, because no compensable degree of limitation of motion in extension or flexion has been demonstrated on objective testing from June 23, 2008, to November 29, 2009.  In other words, the Board finds that the Veteran's right knee range of motion was never limited to a compensable degree in either extension (to 10 degrees) or flexion (45 degrees).  As such, a separate or higher rating under either DC 5260 or 5261 is not warranted for this time period.  Further, the Veteran is not entitled to a 20 percent disability rating during this time period under DC 5003, as x-ray evidence of service-connected arthritis in two or more major joints of the right leg, and incapacitating exacerbations, have not been demonstrated.  Moreover, there was no objective evidence of instability or subluxation, ankylosis, malunion or nonunion of the tibia or fibula, or genu recurvatum with weakness and insecurity on weight-bearing.  Likewise, during this time period, the Veteran had not had a meniscectomy.  See 38 C.F.R. § 4.71a, DC 5259.  

The Board has considered the Veteran's lay statements reporting instability of the right knee; however, the evidence establishes that the Veteran's right knee had neither lateral instability nor subluxation during this time period.  Medical professionals who have examined his knee have specifically stated that the ligaments were intact and did not have instability.  The Board notes that the December 2016 private medical statement indicated that the Veteran had instability; however, this physician did not physically examine the Veteran and his statement is based on the Veteran's assertions of his knee giving way.  Thus, the Veteran is not entitled to a separate evaluation for instability or subluxation of the knee for this time period under 38 C.F.R. § 4.71a, DC 5257. See VAOGCPREC 23-97 (July 1, 1997); VAOPGCPREC 9-98 (August 14, 1998).

The Board notes that private clinical records show that, in September 2008, it was felt that he had developed a meniscal tear over time.  At that time, he related having discomfort on prolonged standing, squatting, kneeling or stooping.  In fact, meniscal pathology was clinically confirmed by an October 2008, private MRI which confirmed the presence of joint effusion.  

In considering whether a separate rating under DC 5258 is warranted during this time period, the evidence shows that he complained of pain and had documented joint effusion.  He did not have episodes of locking, much less frequent episodes, under DC 5258, but he did have meniscal tearing.  He did not have an actually dislocated cartilage, however, as provided under DC 5258.  Moreover, as stated, a rating under DC 5258, which provides only for a 20 percent evaluation, encompasses "locking."  As locking affects motion of the knee, a separate rating under DC 5258 would overlap with the 10 percent rating that has been assigned during this time period on the basis of pain which affects motion, even though it does not cause a compensable degree of limitation of motion in either flexion extension.  This would constitute pyramiding which is prohibited.

The Board has considered whether factors including functional impairment and pain as addressed under 38 C.F.R. §§ 4.10, 4.40 and 4.45 warrant a higher rating during this time period.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).  While evidence shows that the Veteran had symptoms, e.g., pain, during right knee motion, as well as other symptoms upon activity, there is a lack of objective medical evidence showing that the Veteran suffered any measurable functional loss and/or limitation of motion during flare-ups or with normal use.  The Board notes that the currently assigned 10 percent rating compensates the Veteran for his painful motion.  Accordingly, the Board finds that the criteria for an initial rating greater than 10 percent from September 30, 2008, until November 29, 2009, for the service-connected right knee disability have not been met.  

From April 1, 2010, to August 25, 2013

The Board next finds that the preponderance of the evidence does not support assigning an initial rating greater than 10 percent for the right knee disability, pursuant to DCs 5003 and 5010, from April 1, 2010, to August 25, 2013, because no compensable degree of limitation of motion in extension or flexion has been demonstrated on objective testing conducted during this time period.  In other words, the Board finds that the Veteran's right knee range of motion was never limited to a compensable degree in either extension (to 10 degrees) or flexion (45 degrees) during this time period.  As such, a separate or higher rating under either DC 5260 or 5261 is not warranted for this time period.  Further, the Veteran is not entitled to a 20 percent disability rating during this time period under DC 5003, as x-ray evidence of service-connected arthritis in two or more major joints of the right leg, and incapacitating exacerbations, have not been shown.  Moreover, there was no objective evidence of instability or subluxation, ankylosis, malunion or nonunion of the tibia or fibula, or genu recurvatum with weakness and insecurity on weight-bearing during this time period.  

The Board has considered the Veteran's lay statements reporting instability of the right knee; however, the evidence establishes that the Veteran's right knee has neither lateral instability nor subluxation.  Medical professionals who have examined his knee have specifically stated that the ligaments are intact and do not have instability.  The Board notes that the December 2016 private medical statement indicated that the Veteran had instability; however, as noted elsewhere, this physician did not physically examine the Veteran and his statement is based on the Veteran's assertions of his knee giving way.  Thus, the Veteran is not entitled to a separate evaluation for instability or subluxation of the knee from April 1, 2010, to August 25, 2013, under 38 C.F.R. § 4.71a, DC 5257. See VAOGCPREC 23-97 (July 1, 1997); VAOPGCPREC 9-98 (August 14, 1998).

In considering whether a separate rating under DC 5258 is warranted from April 1, 2010, to August 25, 2013, the evidence shows that he complained of pain and even if he had joint effusion, he did not have episodes of locking, much less frequent episodes, under DC 5258.  Moreover, following the meniscectomy, he did not have meniscal tearing or an actually dislocated cartilage, as provided under DC 5258.  Additionally, as noted above, a separate rating under DC 5258 would overlap with the 10 percent rating that has been assigned during this time period on the basis of pain which affects motion, even though it does not cause a compensable degree of limitation of motion in either flexion extension.  

The Board notes that the Veteran had a meniscectomy in November 2009.  As previously discussed, the Board previously granted an additional 10 percent rating under DC 5259 from April 1, 2010, (the day following termination of a temporary total rating based on convalescence) to August 25, 2013.

The Board next notes that the currently assigned 10 percent rating compensates the Veteran for his painful motion.  In summary, the Board finds that the criteria for an initial rating greater than 10 percent from April 1, 2010, to August 25, 2013, for right knee arthritis with meniscectomy residuals on the basis of painful but a noncompensable degree of limitation of right knee motion have not been met. 

Since October 1, 2014

The Board next finds that the preponderance of the evidence is against assigning an initial rating greater than 30 percent since October 1, 2014, for the Veteran's service-connected right knee disability.  The Board notes initially that, to warrant the next higher schedular rating of 60 percent for the right knee replacement under DC 5055, there must be very painful motion of the knee or weakness in the right lower extremity.  The recent VA examination demonstrates that the Veteran does not have either very painful right knee motion or weakness of the right leg.  For example, the December 2014 VA examiner noted that the Veteran had pain on examination, but it did not result in functional loss; it also was noted that the Veteran had no reduction in muscle strength.  

To warrant a rating greater than the current 30 percent under DC 5256, there must be actual ankylosis in a position of flexion between 10 degrees and 20 degrees.  While DC 5055 provides that such a rating be done analogously, the fact that the Veteran does not have any ankylosis leads to the conclusion that a rating in excess of 30 percent under DC 5256 is not warranted.  The December 2014 VA examination specifically noted that there was no ankylosis.

To warrant a rating greater than the current 30 percent under DC 5261, there must be actual extension that is limited to 30 degrees.  Again, while DC 5055 provides that such a rating is done analogously, the fact that the Veteran does not have limitation of extension to 30 degrees lead to the conclusion that a rating in excess of 30 percent under DC 5261 is not warranted. 

Similarly, to warrant a higher rating than 30 percent under DC 5262, there must be more than findings indicating malunion.  Rather, the findings must equate to nonunion with loose motion requiring a brace.  Here, while the Veteran has used a brace, the clinical findings simply to not approximate what would be expected as a result of nonunion of either the tibia or the fibula.  Moreover, the tibial mass found during surgical replacement of the Veteran's right knee was a "gouty" mass.  While he has had attacks of gout which have affected his right knee, service connection is not in effect for gout.  Thus, the gouty tibial mass may not be considered for the purposes of a higher initial rating than 30 percent under DC 5262.  

The Veteran clearly has postoperative right knee scarring due to his multiple surgical procedures.  If productive of disability, a separate rating is warranted for such scarring.  See generally Esteban v. Brown, 6 Vet. App. 259, 261 (1994) ("[C]onditions are to be rated separately unless they constitute the 'same disability' or the 'same manifestation' under 38 C.F.R. § 4.14 (1994)").  The objective clinical evidence shows that the scarring is not painful or unstable and there is no evidence that it involves an area of less than 39 square centimeters, however.  The Veteran also has never complained of any permanent residual symptoms related to his postoperative scarring.  Thus, the residual postoperative scarring does not warrant a separate compensable rating.  See 38 C.F.R. § 4.115, DCs 7801-7805.  Accordingly, the Board finds that the criteria for an initial rating greater than 30 percent since October 1, 2014, for service-connected right knee disability is not warranted.  

The Board finally notes that the Veteran is competent to give evidence about what he experiences; for example, he is competent to discuss current pain and other experienced symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, the Board finds the Veteran's lay statements and hearing testimony of record regarding his right knee pain and other symptoms to be credible.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also finds that the totality of the evidence indicates, however, that the currently assigned disability ratings appropriately compensate the Veteran for the symptomatology which he experiences as a result of his service-connected right knee disability.  The medical findings on examinations are of greater probative value than the Veteran's allegations regarding the severity of his disability. The symptomatology noted in the medical and lay evidence has been addressed adequately by the evaluations assigned and do not more nearly approximate the criteria for higher evaluations.  Of particular note, the Veteran reported that his right knee disability is manifested by pain and instability and that his knee has given out on several occasions; however, objective instability has not been found at any time during the periods on appeal.  In fact, specific ligament and instability testing revealed no instability during multiple VA examinations in August 2008, July 2010, and in December 2014.  And no instability was found on private treatment in August 2013 as well.

As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial rating greater than 10 percent for osteoarthritis of the right knee with meniscectomy residuals and status post right knee replacement, from June 23, 2008 to November 30, 2009, and from April 1, 2010 to August 25, 2013, and greater than 30 percent, since October 1, 2014, is denied.  


REMAND

The Veteran asserts that his service-connected bilateral knee disabilities render him unemployable, entitling him to a TDIU. Having reviewed the record evidence, the Board finds that additional development is required before the underlying claim can be adjudicated on the merits.

Pursuant to 38 C.F.R. § 4.16 (b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16 (a), such case shall be submitted for extraschedular consideration.

Here, the Veteran does not meet the schedular rating requirement for a TDIU; however, he has submitted a medical opinion dated in December 2016 from Dr. L., opining that it is at least as likely as not that the Veteran is unable to secure and follow substantially gainful employment due to his service-connected knee disabilities.

VA's policy is to award TDIU in all cases in which service-connected disabilities preclude gainful employment, regardless of the percentages awarded. 38 C.F.R. § 4.16 (b).  Although the Board does not have the authority to assign an extraschedular TDIU in the first instance, appropriate cases may be referred to the Director, Compensation Service, or VA Undersecretary for Benefits for extraschedular consideration if it is determined the circumstances present such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.  See 38 C.F.R. §§ 3.321 (b)(1), 4.16(b).  As there is evidence that the Veteran's service-connected bilateral knee disabilities may have rendered him unable to secure and follow a substantially gainful occupation, the Board finds that a referral for extraschedular consideration is warranted in this appeal. 

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide documentation from any employer (including potential employers or former employers) which addresses his work performance, attendance, and whether his disability interferes with his employment or the performance of his job.  Records showing missed time from work, release from employment based upon attendance or other reasons, and letters from employers and the like may be submitted by the Veteran and should be requested.

2.  Refer this case to the Director, Compensation Service, for a determination of whether the Veteran is entitled to a TDIU on an extraschedular basis.  A copy of any request(s) sent to the Director for consideration of entitlement to TDIU on an extraschedular basis, and the Director's decision on this issue, should be associated with the claims file.

3.  Thereafter, readjudicate the claim.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


